DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a/the power control unit, in claims 9 and 10.
In the drawings, in figure 2 “power supply control unit 303”, and/or, in the specification, in paragraphs 0026, 0035, 0036, 0047, 0048, 0049, 0053, 0056, 0059, 0062, 0063, 0075, 0076, 0077, 0080, 0082, 0085-0087, 0088 and 0089 (in the USPGPUB version) “power supply control unit 303”, is being interpreted to read on: a/the power control unit, in claims 9 and 10.   
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the closest prior art of record, namely TSUJI (US 2016/0378164 A1), discloses an apparatus (see figure 1, i.e., apparatus 10) comprising: a processor (i.e., CPU 11) including a plurality of cores (see pars 0018 and 0030, 3 or more cores, see fig. 1), wherein the process (CPU 11) is configured to switch a power state between a first power state and a second power state, the first power state being a state where one of the plurality of cores is usable (i.e., core 1 to process the tasks, see par 55) and the other core is unusable (i.e., core 0 is shifted to sleep mode, see par 55), the second power state being a state where the plurality of cores are unusable (see par 45, causing the cores to sleep) (Note that the CPU 11 and the programs stored in ROM 12, RAM 13, and storage unit 17, HDD, see pars 31-32).
The closest prior art of record, namely, TSUJI (US 2016/0378164 A1), does not disclose, teach or suggest, wherein, based on reception of predetermined data in the second power state, the processor switches the power state from the second power state to the first power state, and when a first condition is met after switching to the first power state, the processor switches the power state from the first power state to the second power state, as recited in amended independent claim 1.

Claims 2-11 are allowable because claims 2-11 are dependent on allowable independent claim 1 above.  

Independent claim 12 recites similar claim limitations or features similar to those recited in the analogous apparatus claim of independent claim 1 above. Therefore, claim 12 is found to be allowable for the same and/or similar reasons, as stated and discussed above in independent claim 1 above.

Claims 13-20 are allowable because claims 13-20 are dependent on allowable independent claim 12 above.  

Furthermore, claims 1-20 are found to be allowable for the reasons stated in applicant remarks, dated 23 August 2021, in pages 8-11, and for the reasons stated in the non-final Office Action, dated 24 May 2021, in pages 18-20.
Regarding independent claim 21, the closest prior art of record, namely TSUJI (US 2016/0378164 A1), discloses an apparatus (see figure 1, i.e., apparatus 10) comprising: a processor (i.e., CPU 11) including at least a first core and a second core (see pars 0018, i.e., cores 0 and 1, and see 0030, cores 0 and 1 and 3 or more cores, and see fig. 1, cores 0 and 1), wherein the process (CPU 11) is switchable between a first state, a second state, and a third state, the first state is a state in which the first core is usable (i.e., “core 1 to process the tasks”, see par 55, line 3) and the second core is unusable (i.e., “core 0 is then shifted to sleep mode”, see par 55, line 5), the second state is a state in which the first core and the second core are unusable (see par 45, i.e., “causing the cores to sleep”), and the third state is a state in which at least the first core and the second core are usable (see pars 71, 72, 73 and 74, i.e., core 0 is to be recovered from the sleep, core 0 is to be recovered from the sleep mode, core 1 carries out processing for causing the core 0 to recover from the sleep mode, and par 75, i.e., the total task amount that the cores 0 and 1 are capable of processing) (Note that the CPU 11 and the programs stored in ROM 12, RAM 13, and storage unit 17, HDD, see pars 31-32).
The closest prior art of record, namely, TSUJI (US 2016/0378164 A1), does not disclose, teach or suggest, wherein, based on reception of a data in the second state, the processor turns into the first state from the second state, and, when a condition is met after turning into the first state, the processor turns into the third state from the first state, as claimed in independent claim 21.

Claims 22-27 are allowable because claims 22-27 are dependent on allowable independent claim 21 above.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOV POPOVICI whose telephone number is (571)272-4083.  The examiner can normally be reached on Monday - Friday 8:00 am- 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMMY GODDARD can be reached on 571-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOV POPOVICI/Primary Examiner, Art Unit 2677